Title: To James Madison from Stanley Griswold, 5 January 1807
From: Griswold, Stanley
To: Madison, James



Sir,
Michigan Territory, Detroit, 5. January 1807.

By the mail which conveys this letter, will be forwarded an authenticated transcript of the Acts and Proceedings of the Governor of the Territory of Michigan, for the last semi-annual period, to wit, from the first day of July 1806, to the first day of January 1807.  With great respect, I am, Sir, Your most obedient and very humble servt.,

Stanley Griswold,Secy. of Michigan Territory


